Peters, J.
The plaintiffs, Yannah and Cunningham, had two suits in court, in their joint names, against the defendant Andrews. Each of them also had a suit in his individual name against Andrews. And they were defendants in an action of replevin brought against them by Erskine and Carney, Andrews appearing to have something to do with the replevin action. The *223five cases were taken out of court and referred under an arbitration bond and agreement. The bond now in suit provides that Andrews shall pay to the plaintiffs “all such sums of money ■which the said arbitrator shall award to be paid them by the said Andrews.” The award in favor of the plaintiffs was a consolidated one, finding a single sum due to them jointly.
The award is objected to by the defendants, because it does not contain separate findings and make a distinct decision upon each claim. No suggestion is made of fraud or mistake. The result hides nothing. It is only claimed that it is an irregular thing, and that the form of the award does not follow the submission. We can conceive that the plaintiffs might object to have their claims intermingled in such a way, but do not see why the defendants should complain of it. The plaintiffs by bringing this action, waive any right of complaint they might have, and all parties are thereby bound by the award. In fact, the form of the award is in accord with the form of the bond, and, as there can 'be but one suit upon the bond and that in the name of the plaintiffs, difficulties in the remedy might have arisen had the form of the award been otherwise. As a rule, awards are to be liberally construed.
It is objected that the costs of arbitration were allowed, when the costs of the suits while in court only were provided for in the submission. To show this to be so, the defendants produce with their brief a calculation of the costs of the parties in the cases while in-court, and find them to fall considerably short of the sum allowed as costs in an aggregate sum by the referee. An answer to this objection is, that we do not know what the evidence as to the costs was before the referee, nor whether witness fees had not accrued and been included in the taxation or not.
It is contended that evidence was received after a publication of the award and ex parte. It seems that the referee submitted to the parties his figures and calculations, in order to guard against errors, before his written award was made out. Certainly this was not a publication, nor intended as such. At most, it was only an indication of what the award would or might be. Nor did it injure the defendant to ascertain (if he did) behind their *224backs that a suit bad. been settled where Andrews was summoned as a trustee of one of the plaintiffs. The result of the award was to be the same whether the suit was settled or not. Its form only would have been varied if the trustee suit was pending. Had the trustee suit been provided for in the award, the plaintiffs could have settled it after as well as before the publication. The action of the referee (if proved as alleged) was immaterial. We find no cases that disapprove it. On the contrary, there are cases that commend such a precaution on the part of a referee. Small v. Trickey, 41 Maine, 507. Chaplin v. Kirwan, 1 Dallas, 187. Innas v. Millar, 2 Dallas, 188.

Exceptions overruled.

Appeeton, C. J., Danforth, Virgin and Libbey, JJ"., concurred.